Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 19, 2019.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al (US 2007/0067108 A1, in view of Yammahi et al (US 2015/0186471 A1).
	As per claim 1, Buhler discloses:
	- receive a size of a search term (stream of search term, Fig. 4 item 12, with length w is received, Para [0049]-[0050]”), 
- receive a similarity threshold (user specified redundancy (i.e. similarity) threshold is received, Para [0078]”), 
- generate a set of filters by: forming said set of filters based on a set of combinations of positions of matches and gaps for said size of said search term according to said similarity threshold, wherein each one of said combinations contains at least one filter from said set of filters (set of filters (sample w-mers) produced from stream 120 based on position and gap, Fig. 5, 2, 7, 10-11, Para [0038], [0044], [0085]”), Examiner broadest reasonable interpretation: A BLAST search enables to compare a sequence (i.e. query) with a library or database of sequences, and identify database sequences that resemble the query sequence above a certain threshold. 
Buhler does not explicitly disclose a computer system for executing k-mismatch searches. However, in the same field of endeavor Yammahi in an analogous art disclose a computer system for executing k-mismatch searches (executing k-mismatch search, Para [0047], [0065]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Yammahi in to the method of Buhler. The modification would be obvious because one having ordinary skill in the art would be motivated to provide searching large database of sequences Yammahi into the method of Buhler for extracting useful information from massive amount data efficiently, B better performance (Buhler Para [0089]).
As per claim 2, rejection of claim 1 is incorporated, and further Buhler discloses:
- determining, for each filter of said set of filters, that said filter is a retainable filter when there exists at least one combination of said set of combinations which contains only said filter from said set of filters, and deleting said filter from said set of filters when said filter is not a retainable filter (deleting (i.e. eliminating) filter if it is not retainable (.e. eliminating false positive), Para [0076], [0083], Fig. 2).
As per claim 3, rejection of claim 1 is incorporated, and further Buhler discloses:
- wherein each combination of said set of combinations includes a match at the first position of said respective combination ( matching at the first position, Fig. 2, Para [0042]).
As per claim 4, rejection of claim 3 is incorporated, and further Buhler discloses:
- wherein each combination of said set of combinations includes a match at the last position of said respective combination (matching at the last position (until the end of the database), Para [0109]).
	As per claim 5, rejection of claim 1 is incorporated, and further Buhler discloses:
	- wherein said at least one hardware processor is configured to form said set of filters by: initializing said set of filters; for each selected combination of said set of combinations: searching for an occurrence of a filter of said set of filters in said selected combination (searching for occurrence of a filter, Para [0010], [0051]), 42
	- SUBSTITUTE SHEET (RULE 26)WO 2018/173042PCT/IL2018/050311deriving a new filter from said selected combination when said occurrence of a filter of said set of filters is not found in said selected combination, and adding said new filter to said set of filters (deriving new filter (i.e. increasing by q), Fig. 7, Para [0061]).
	As per claim 6, rejection of claim 5 is incorporated, and further Buhler discloses:
	- wherein said new filter is a segment of said selected combination (segment of the selected combination, Para [0121]).
	As per claim 7, rejection of claim 5 is incorporated, and further Yammahi discloses:
	- wherein any of said new filter and a number of matches of said new filter is determined with a randomization process (sequential search in a random process, Para [0092]).
	As per claim 8, rejection of claim 7 is incorporated, and further Yammahi discloses:
	- wherein said number of matches is a predetermined quantity (counting the number of matches and mismatches, Para [0065]-[0067]).
	As per claim 9, rejection of claim 5 is incorporated, and further Buhler discloses:
	- wherein said at least one hardware processor is configured to derive multiple new filters from said selected combination and assign a score to each of said multiple new filters, and add said new filter to said set of filters when said score of said new filter is higher than said score of any other new filter of said multiple new filters (higher scoring filters (i.e. segments), Para [0093]).  
	As per claim 13, rejection of claim 1 is incorporated, and further Buhler discloses:
	- wherein said at least one hardware processor is further configured to generate multiple ones of said set of filters, wherein: each position in said search term corresponds to at least one of said multiple ones of said set of filters (multiple set of filters, Para [0052]), 
	- each one of said combinations contains, at a position in said respective one combination, at least one filter from at least one of said multiple ones of said set of filters, said position of said search term corresponding to said at least one of said multiple ones of said set of filters corresponding to said position in said respective one combination (starting point (i.e. position) of a filter of a query sequence, Para [0061]-[0066]).
	As per claim 14, rejection of clam 13 is incorporated, and further Buhler discloses:
	- designating said set of combinations as a current set of combination, and designating said set of filter based on said current set of combinations as a current set of filters, obtaining a sequence of positions in said search term (designating a set of combination, Para [0102]),
	- for each said position, in accordance with said sequence, 44generate a set of filters in association with said position (generating set of filter, Para [0059]), 
	- update a combination from said current set of combinations when said combination contains at said position a filter from said generated set of filters associated with said position (Fig. 20, item 502, 506),
- delete a filter from said current set of filters when said filter is not retainable with respect to said current set of combinations, wherein said filter is retainable with respect to said current set of combinations when there exists at least one combination of said current set of combinations which contains only said filter (Fig. 20, item 502, 508, 514).

 - obtaining said set of combinations, said current set of filters and said position; for each filter of the said current set of filters: add a filter to said set of filters associated with said position when said filter is found in at least one of said combinations from said set of combinations at said position, and delete said at least one of said combinations from said set of combinations (incrementing the filter (i.e. adding filter, Fig. 20, Para [0093]).
As per claim 16, rejection of claim 1 is incorporated, and further Yammahi discloses:
- receive a lossy threshold, create a subset of said combinations in accordance with said lossy threshold respective of said search term and said similarity threshold, wherein generating said set of filters comprises generating said filters respective of said subset of said combinations (lossy threshold, (i.e. approximate sequential threshold, Para [0067], [0076]-[0077]). 
As per claim 17, rejection of claim 1 is incorporated, and further Yammahi discloses:
- wherein said size of said search term corresponds to multiple possible sizes for said search term, and wherein said similarity threshold corresponds to multiple similarity thresholds, each similarity threshold corresponding to a size from said multiple possible sizes for said search term (size of the search term, Para [0044]).
As per claim 18, rejection of claim 15 is incorporated, and further Buhler discloses:
- wherein said at least one hardware processor is further configured to form a plurality of sets of sets of filters, wherein each one of said plurality of sets of sets of filters corresponds to a different sequence of a plurality of sequences of said positions in said search term (different sequences, Para [0039]).
As per claim 19, rejection of claim 18 is incorporated, and further Yammahi discloses:
- wherein said at least one hardware processor is further configured to select a set of sets of filters from said plurality of sets of sets of filters according to an expected number of comparisons performed when said selected set of sets of filters is applied for executing said k-mismatch search, wherein said expected number of comparisons is a function of a given text and a given word for search (executing k-mismatch search, Para [0065]).
As per claim 20, rejection of claim 1 is incorporated, and further Yammahi discloses:
- wherein said at least one hardware processor is further configured to apply said executing of said k-mismatch search for clustering a plurality of words of a text (k-mismatch in plurality of word of a text, Para [0065], [0067]).
As per claim 21, rejection of claim 20 is incorporated, and further Yamahhi discloses:
- wherein said at least one hardware processor is further configured to apply said clustering to accelerate a text indexing step of said k- mismatch search (indexing and faster string matching (i.e. accelerate), Para [0048], [0083], [0089]).
Allowable Subject Matter
7.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167